W. SHARP, Judge.
The state concedes error in sentencing Garaguso to three and one-half years incarceration, followed by eighteen months community control, pursuant to the applicable guidelines sentence without providing written reasons for departure. It is now established that a combined sanction of incarceration and community control in a bracket allowing one or the other, constitutes a departure sentence, even if the combined time periods do not exceed the maximum allowable period of time permitted by the guidelines. State v. Davis, 630 So.2d 1059 (Fla.1994); Felty v. State, 630 So.2d 1092 (Fla.1994). Accordingly, we quash the sentence and remand for resentencing. See Hicks v. State, 640 So.2d 1221 (Fla. 5th DCA 1994); Brown v. State, 639 So.2d 1136 (Fla. 5th DCA 1994).
AFFIRMED in part; SENTENCE QUASHED; REMANDED for resentencing.
GOSHORN and DIAMANTIS, JJ., concur.